DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-36 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 14, the term “the single read bit line” needs a proper/clear antecedent basis. Does it imply the other term “a single read bit line” already recited on line 11 too? Last line, the term “each memory cell” lacks a proper/clear antecedent basis of where it comes from. For example, claim1 recites both “storage array having memory cells” and “processing array having memory cells”. Thus, does last line refers to the “each memory cell of (or from) processing array”?
9, 16, 24, 26, 32 & 34, on line 2, the term “the n bit units” needs clear/proper introduction of what “n” is? Does that natural number “n” is limited or unlimited for its range? For example, since we have up to 64 (0 <= n <= 63) columns and/or rows in a cell array/matrix, so should the “n” be in the limited range (0:63) too?  (or 0 <= n <=63).
	All other claims (not mentioned above) are tentatively rejected as being dependent upon structure of parent claim 1.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827